Citation Nr: 0428946	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The appellant is a veteran who had active military duty from 
June 1976 to June 1979, and from May to November 1980.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  An unappealed August 1990 decision of the Board denied 
service connection for an acquired psychiatric disorder based 
essentially on a finding that any acquired psychiatric 
disability was unrelated to service; that decision is final.

2.  Evidence received since the August 1990 Board decision, 
while new in the sense that it was not previously physically 
of record, does not tend to relate the veteran's psychiatric 
disability to service, does not bear directly and 
substantially on the matter under consideration, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
previously denied claim of service connection for a 
psychiatric disability may not be reopened.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309, 4.9, 4.127 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation apply in the matter at hand.  The VCAA provides 
that VA will notify claimants and representatives of the 
evidence necessary to substantiate claims, and to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims.

A review of the claims folder reveals that the RO provided 
the veteran with VCAA notice in January 2002, and collected 
records of his medical treatment for facilities other than 
VA, prior to the issuance of the rating decision on appeal in 
April 2002.  That notification informed the veteran of the 
definition of new and material evidence, informed him of the 
evidence he needed to submit, and informed him of the 
evidence which VA would collect on his behalf.  The letter 
notified him that VA would attempt to collect on his behalf 
any evidence which he might reasonably identify.  He was 
instructed where to send any evidence submitted and was 
provided a point of contact for any questions or assistance 
he might need.  The veteran was subsequently provided with 
the regulatory implementation of VCAA in the Statement of the 
Case issued in January 2003.

The veteran has been incarcerated by the State of Texas since 
the August 1990 Board decision, and all records of his 
psychiatric treatment and evaluations while incarcerated 
appear to have been obtained for the record.  

The veteran does not argue and the evidence on file does not 
indicate that there is any additional evidence which is 
available but has not been secured for review.  The Board 
finds that there is no reasonable likelihood that any 
additional relevant evidence remains outstanding.  The Board 
finds that VA's duties to assist and notify under VCAA are 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Notably, the VCAA specifically provides that nothing shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in Section 5108 of this Title.  
38 U.S.C.A. § 5103A(f).

The Board considered referring this case for the production 
of a medical opinion in accordance with 38 U.S.C.A. 
§ 5103A(d)(2).  However, while there is evidence of current 
disability, as was the case when the  claim was previously 
denied, there is no competent evidence which reflects that 
the veteran's currently diagnosed schizoaffective disorder is 
related to any incident, injury or disease of active service.  
Accordingly, there is no duty to seek a medical opinion.

Service connection may be established for disability 
resulting from a disease or injury suffered in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for a psychosis shown to have become manifest 
to a compensable degree within one year from the date of 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity of the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation relative to awards of VA 
compensation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

A previously denied claim for service connection may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  New evidence, however, means 
more than evidence that was not previously physically of 
record, and is evidence that is more than merely cumulative.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with the evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

[Regulations implementing the VCAA include changes to the 
standard for determining new and material evidence under 
38 C.F.R. § 3.156(a).  However, the changes apply only to 
claims to reopen filed on or after August 29, 2001.  The 
instant petition to reopen was filed in June 2001, and the 
revisions to 38 C.F.R. § 3,156(a) do not apply.].

Analysis:  The veteran filed his initial claim for service 
connection for a psychiatric disorder in July 1981.  That 
claim was denied by the RO in March 1982.  The veteran was 
informed of this decision and his appellate rights and he did 
not appeal and that decision became final.  In April 1988, he 
filed an application to reopen his claim for service 
connection for an acquired psychiatric disorder.  The RO 
found that the veteran had failed to submit new and material 
evidence sufficient to reopen that claim.  He appealed.  In 
August 1990, the Board issued a decision which also found 
that the veteran had failed to submit new and material 
evidence sufficient to reopen his claim.  The veteran was 
notified of this decision and of his appellate rights.  He 
did not appeal the decision, and it became final.

The evidence on file at the time of the August 1990 Board 
decision included service medical records, VA outpatient 
treatment records, a February 1982 report of VA examination, 
letters and statements by private physicians from December 
1987 to June 1989, records of a private hospitalization in 
July and August 1988, and two lay statements from the 
veteran's father in April and October 1989.

This evidence collectively revealed that the veteran had no 
problems during his first enlistment, but that during his 
second enlistment, he was treated on one occasion for a 
suicide attempt.  An examiner at that time noted no 
psychiatric abnormalities.  A September 1980 service 
psychiatric examination noted that the veteran's behavior was 
normal, that he was fully alert and oriented, that his mood 
was level, and his thinking process was clear.  The diagnosis 
was immature personality disorder.  Several days later, 
another physician noted that the veteran had been treated for 
depression as a symptom of his underlying immature 
personality disorder.  Thereafter, the veteran was 
administratively separated from service for a personality 
disorder which made him unsuitable for service.

Following service in June 1981, VA outpatient treatment 
records noted a primary diagnosis of dysthymic disorder and a 
secondary diagnosis of a borderline personality disorder.  A 
February 1982 VA examination recorded that there was no 
indication of psychosis or organicity.  This physician 
recorded only a history of dysthymic disorder, and an 
atypical personality disorder.

Commencing in December 1987, the veteran's clinical diagnosis 
has been either undifferentiated schizophrenia or paranoid 
schizophrenia.  Schizophrenia was first diagnosed in 1987, 
some seven years after the veteran's separation from service, 
and there is no competent evidence which related this 
diagnosis to any incident, injury or disease in service.  In 
the August 1990 decision, the Board found that the veteran 
had not submitted new and material evidence to reopen a claim 
for service connection for an acquired psychiatric disorder; 
that dysthymia, diagnosed in the years after service, was no 
longer an accepted diagnosis; and that schizophrenia was 
first shown years later.  Service connection for an acquired 
psychiatric disorder was denied.

Evidence received since the August 1990 Board denial of the 
veteran's claim includes additional statements of argument 
submitted by the veteran.  While the statements are new in 
the sense that they were not previously physically of record, 
they are, in essence, entirely cumulative to arguments of 
record in August 1990. They essentially contend that symptoms 
the veteran suffered during his second enlistment constituted 
the onset of an acquired psychiatric disorder.  As such, they 
are cumulative to, and redundant of, evidence already on file 
and considered by the Board in August 1990.  

The remaining evidence received since August 1990 Board 
denial includes records of the veteran's psychiatric 
treatment while confined in psychiatric facilities maintained 
by the Texas Department of Criminal Justice Institutional 
Division, and Mental Health Services, where the veteran has 
been confined, since the time of the August 1990 Board 
decision, serving a 30-year sentence for aggravated armed 
robbery and associated Federal firearms charges.  These 
records, commencing in the mid-1990's and through the 
present, reflect the veteran's ongoing care and treatment 
while confined in a State psychiatric facility.  They reveal 
psychiatric diagnoses of a schizoaffective disorder, and 
various personality disorders, predominantly a borderline 
personality disorder.  While the records are new in the sense 
that they were not previously physically of record at the 
time of the August 1990 decision, they are not material 
because they simply confirm the predominant clinical 
diagnosis of a schizoaffective disorder, which is a variation 
of the prior stated diagnoses of paranoid schizophrenia, or 
undifferentiated schizophrenia.  That information is 
cumulative to evidence previously of record.  It was, and 
remains, not in dispute that the veteran has an acquired 
psychiatric disability.  What the psychiatric records do not 
contain is any competent evidence that relates the veteran's 
current psychiatric disability to his active service.  

The records received also continue to record that the veteran 
is affected by personality disorders.  That fact was 
previously established, and is not in dispute.  As was noted 
in the Board's August 1990 decision, personality disorders, 
of themselves, are not considered disabilities for VA 
compensation purposes.

In summary, at the time of the Board's August 1990 denial, 
the evidence on file demonstrated that the veteran had an 
acquired psychiatric disability with one or more associated 
personality disorders, but did not relate the psychiatric 
disability to service.  The evidence received since continues 
to show he has such psychiatric disabilities, and is 
cumulative.  The essential evidence necessary to substantiate 
the veteran's claim but not of record in August 1990 was 
evidence showing a causal connection between an acquired 
psychiatric disability (schizophrenia, which was first 
diagnosed some seven years after military service) and an 
incident, injury or disease in service.  That type of 
evidence is not in the additional evidence received since the 
August 1990 decision.  Because the evidence received is not 
new and material, the claim may not be reopened.




ORDER

The appeal to reopen a claim seeking service connection for a 
psychiatric disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



